Fourth Court of Appeals
                               San Antonio, Texas
                                      April 1, 2020

                                   No. 04-20-00098-CR

                                    Steven ROBLES,
                                        Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the 175th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2019-CR-3435
                   Honorable Andrew Wyatt Carruthers, Judge Presiding

                                         ORDER

      This appeal is DISMISSED FOR LACK OF JURISDICTION.

      It is so ORDERED on April 1, 2020.


                                             _____________________________
                                             Irene Rios, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of April, 2020.

                                             _____________________________
                                             Michael A. Cruz, Clerk of Court